t c memo united_states tax_court brigette ogden petitioner v commissioner of internal revenue respondent docket no filed date p and her ex-husband made joint returns of income for year sec_1 and on the year return the couple failed to report p's taxable social_security payment on the year return they reported p's taxable social_security payment but they failed to pay the resulting tax held because p did not establish that she requested innocent spouse relief from joint_and_several_liability within two years from r's commencing collection activities she has failed to show that she qualifies for innocent spouse relief under sec_6015 or c held further p has not shown that she qualifies for equitable relief under sec_6015 beyond the amount r previously granted for year the liability from which she seeks relief is attributable to her income and she has failed to show that because of prior abuse and fear of her ex-husband's retaliation she was not able to challenge the exclusion of the income from the year return and was not able to question the payment of the balance due reported on the year return brigette ogden pro_se gretchen w altenburger john r gordon and brandon a keim for respondent memorandum findings_of_fact and opinion halpern judge this case arises from petitioner's request for sec_6015 relief from joint_and_several_liability for federal_income_tax for taxable calendar years and years in issue the internal_revenue_service irs office of appeals appeals denied her request for and granted partial relief for in response petitioner brought this action see sec_6015 we have jurisdiction to determine any appropriate relief available to her see id petitioner bears the burden_of_proof see rule a tax_court rules_of_practice and procedure 1section references are to the internal_revenue_code in effect at all relevant times unless otherwise indicated for the reasons explained below we conclude that petitioner is not entitled to any additional relief findings_of_fact the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and documents stipulated are accepted as authentic petitioner resided in arizona when she filed the petition petitioner's marriage petitioner married lonnie ogden in their marriage experienced difficulties and petitioner alleges that she was the victim of spousal abuse in the ogdens separated and began living apart they were divorced in petitioner's illness and disability in petitioner fell ill and her illness continues petitioner sought disabled status with the social_security administration ssa and was formally classified as disabled in in on account of that classification she received dollar_figure from the ssa in she received a taxable_payment of dollar_figure from the ssa the ogdens' tax returns although separated the ogdens made joint returns of income_tax for and for both years mr ogden largely handled preparing the returns with petitioner's involvement limited to providing relevant documentation and signing the returns they did not on their return report the dollar_figure ssa payment to petitioner as an item_of_gross_income but subsequently agreed with respondent that it should have been included the resulting additional tax was dollar_figure their return reporting the year's taxable ssa payment was accepted as filed but was not accompanied by full payment of the tax due the ogdens underpaid their tax by dollar_figure petitioner's divorce in the superior court of the state of arizona for maricopa county formally dissolved the ogdens' marriage under the terms of their divorce agreement mr ogden agreed to assume all federal and state tax_liabilities of the parties for all taxable years through petitioner's request for innocent spouse relief on date petitioner filed form_8857 request for innocent spouse relief with respondent requesting relief from joint_and_several_liability for the years in issue in date appeals made a final_determination denying her relief for and granting her partial equitable relief for petitioner's remaining tax_liability for is dollar_figure and for it is dollar_figure for each year the liability is attributable to social_security payments she received from the ssa petitioner contests appeals' determinations for both years she argues both that she is entitled to relief under sec_6015 and that a provision of the divorce agreement absolves her of liability opinion i introduction as a general_rule spouses making a joint federal_income_tax return are jointly and severally liable for all tax_shown_on_the_return or found to be owing see sec_6013 in some situations however a joint_return filer can avoid joint_and_several_liability by qualifying for relief under sec_6015 that section offers three types of relief elective relief under sec_6015 from liability for an understatement attributable to erroneous items of the other spouse of which the electing spouse was unaware apportionment of liability under sec_6015 for divorced or separated taxpayers and equitable relief under sec_6015 when relief is unavailable under either sec_6015 or c 2enforcement of the terms of petitioner's divorce is a civil matter which has no impact on her tax_liability to the irs ii sec_6015 and c relief among other things relief under sec_6015 or c requires a request for relief to be made not later than two years from the date on which the secretary begins collection action see sec_6015 c b petitioner has failed to prove that she satisfies the statutory requirements for relief under sec_6015 and c for and because she has failed to show that she filed her request for relief less than two years after the commencement of collection action by the secretary therefore petitioner's sole avenue for relief is the provision for equitable relief under sec_6015 iii sec_6015 relief in accord with the provision that relief is to be granted under sec_6015 following procedures prescribed by the secretary the commissioner has issued a series of revenue procedures to guide in the determination of whether a taxpayer is entitled under sec_6015 to relief from joint_and_several_liability the most recent of those revproc_2013_34 2013_43_irb_397 lists factors that irs employees should consider we routinely consult the factors listed in the applicable revenue_procedure when reviewing the irs' determination not to provide relief see pullins v commissioner t c pincite revproc_2013_34 sec_4 i r b pincite lists seven threshold conditions that must be met for a requesting spouse to be eligible for equitable relief under sec_6015 among these is the requirement that the income from which the tax_liability arises be attributable in full or in part to the nonrequesting spouse see revproc_2013_34 sec_4 i r b pincite this requirement is subject_to five exceptions including one for abuse see id specifically the exception for abuse applies where the requesting spouse establishes that she was a victim of abuse and because of that abuse and for fear of the nonrequesting spouse's retaliation she was unable to challenge the treatment of any items on the joint_return or to question the payment of any amount due see id sec_4 d i r b pincite if the abuse does not contribute to the manner in which the joint filers prepared their tax_return the exception does not apply see gaitan v commissioner tcmemo_2012_3 wl at for the purposes of this exception abuse is not limited to verifiable physical abuse but also includes forms of psychological abuse see nihiser v commissioner tcmemo_2008_135 wl at furthermore in order to invoke the exception for abuse the requesting spouse 3the other four exceptions are not implicated in the present case nor are they specifically asserted by petitioner must provide substantiation or specificity regarding the alleged abuse see deihl v commissioner tcmemo_2012_176 wl at aff'd 603_fedappx_527 9th cir in the present case appeals' final_determination of petitioner's tax_liabilities for and are respectively dollar_figure and dollar_figure those amounts owed are attributable to social_security payments of dollar_figure and dollar_figure that petitioner received in and because these liabilities arise from income attributable to petitioner the requesting spouse rather than to mr ogden the nonrequesting spouse the threshold requirement under revproc_2013_34 sec_4 d is not satisfied although there is an abuse exception to this threshold requirement we conclude that the exception does not apply to petitioner for either or we address the years separately with respect to petitioner has not met her burden of demonstrating that she was in fact a victim of abuse and that because of that abuse she was prevented from challenging the treatment of her social_security payments on the joint_return she filed with mr ogden by the time the return was filed in petitioner and mr ogden were separated and living apart there is no documentation provided by petitioner's physicians or mental health care provider nor a law enforcement entity attesting to either physical or psychological abuse suffered by petitioner at the hands of mr ogden no witnesses testified to the alleged abuse suffered by petitioner petitioner's own allegations of abuse are vague and generalized nevertheless even assuming petitioner was a victim of abuse and demonstrated that with the requisite substantiation or specificity petitioner was apparently unaware that the ssa payment was taxable therefore the abuse had no role in the omission of her social_security payment in the joint_return filed for with respect to petitioner's social_security payment was properly reported in the joint_return because it was properly reported there was no item on the return for petitioner to challenge nor is there evidence that for fear of retaliation by mr ogden she was unable to question the nonpayment of the balance due on that return because petitioner has failed to demonstrate that the abuse exception applies we conclude that she does not satisfy the threshold requirement under revproc_2013_34 sec_4 consequently she is entitled to no further equitable relief under sec_6015 for and iv conclusion petitioner is not entitled to any additional relief under sec_6015 and remains jointly and severally liable for tax assessed for and decision will be entered for respondent
